Citation Nr: 0202204	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  94-25 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
1972.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for sarcoidosis.  In an August 1996 
decision, the Board reopened this claim and remanded it to 
the RO for further adjudication.  

The claim for service connection for sarcoidosis was 
subsequently denied by the RO in March and April 1997, and 
then by the Board in a May 1997 decision.  

Thereafter, the veteran appealed the May 1997 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  In May 1998, while the case was 
pending, the VA's Office of General Counsel (OGC) and 
veteran's attorney filed a joint motion (Motion) requesting 
that the Court vacate the Board's decision.  It was requested 
that the case be remanded to the Board for further 
development and readjudication in accordance with the Motion.  

In May 1998, the Court granted the Motion, vacated the 
Board's May 1997 decision and remanded the case to the Board.  
This matter was thereafter remanded to the RO for further 
development in September 1998 and June 2000.  


FINDING OF FACT

The objective medical evidence does not demonstrate that the 
veteran's sarcoidosis is related to service or became 
manifest to a compensable degree within a year of his 
separation from service.   



CONCLUSION OF LAW

Sarcoidosis was not incurred in or aggravated during service, 
nor did it become manifest to a compensable degree within a 
year of service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.304, (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law and is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran and his attorney were 
sent a letter in January 2001 which explained, among other 
things, the VCAA, and what evidence was needed to 
substantiate the veteran's claim.  Further, during the course 
of this appeal, the veteran and his attorney were provided 
with various Supplemental Statements of the Case, the Board's 
May 1997 decision (and subsequent remands), and (obviously) 
were involved/aware of the May 1998 Motion and subsequent 
Court order.  These documents provided more than adequate 
notification of the information and medical evidence 
necessary to substantiate the claim.   

The Board also notes that multiple, relevant, VA examinations 
have been accomplished during the course of this appeal.  In 
sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding this claim.  

The veteran and his attorney contend, in substance, that the 
veteran suffers from sarcoidosis as a result of his active 
service.  To establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the veteran's service; and for certain chronic 
diseases, such as sarcoidosis, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service, one year for sarcoidosis.  The presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

The veteran's service medical records are negative regarding 
treatment for or a diagnosis of sarcoidosis.  A May 1972 
hospital discharge summary indicates that the veteran was 
admitted with complaints of muscle pain and weakness in the 
legs; the veteran reported an onset of leg pain following an 
episode of the flu which included back pain.  The summary 
report essentially reflects that there was no physiological 
reason for the pain identified.  The veteran was diagnosed 
with a personality disorder manifested by, among other 
things, somatic complaints, manipulative behavior, and 
intentional insufficiency.  It was suggested that the veteran 
was malingering.  

An October 1971 outpatient treatment record indicates that 
the veteran presented with complaints of severe right sided 
chest pain.  Examination revealed that the chest was clear, 
and the impression was muscle pain.  A March 1972 chest X-ray 
showed no significant abnormalities.  

An August 1972 separation examination report reflects that 
the veteran's lungs and chest were normal.  He reported 
shortness of breath over the last five months after strenuous 
exercise.  The examiner noted that no treatment was indicated 
or sought.

A VA examination was accomplished in May 1973, the report of 
which indicates that the veteran's chest expanded equally 
with respiration, and that percussion and auscultation sounds 
were normal.  A chest X-ray was normal.

The veteran was hospitalized at a VA facility from August to 
October 1985 due to an exacerbation of a schizophrenic 
condition.  The discharge summary report reflects that a 
chest X-ray taken on admission revealed chronic diffuse 
interstitial infiltrate with prominent hilum.  However, a 
subsequent X-ray showed improvement, and there were no 
further recommendations.  A relevant diagnosis of sarcoidosis 
by history was given.  

A history of sarcoidosis from 1980 is noted in an August 1985 
VA outpatient treatment record.  The veteran's history of 
sarcoidosis was again noted in February 1986; X-rays showed 
minimal chronic obstructive pulmonary disease and bilateral 
interstitial fibrosis.  Subsequent VA outpatient treatment 
records also indicate sarcoidosis by history, though 
September 1988 and March 1989 progress notes showed the 
disease to be stable and inactive.  

In an August 1990 statement, Harold Rockaway, M.D., indicated 
that he had been treating the veteran since July 1989.  He 
stated that the veteran's current diagnoses included 
sarcoidosis, and noted that the veteran experienced leg 
pains, shortness of breath, and exercise intolerance while in 
the service, as well as a ten pound weight loss.  Dr. 
Rockaway related that the veteran was subsequently diagnosed 
with sarcoidosis, and that the diagnosing physicians 
"thought that [the veteran] had had the disease for years."  
Dr. Rockaway stated that the inservice symptoms noted, 
"while not pathognomonic, [did] strongly suggest that they 
were from the same disease that he presented with while in 
the service." 

An April 1991 VA X-ray report includes an impression of 
bilateral diffuse interstitial lung disease unchanged from 
July 1988.

The veteran underwent a VA examination in January 1997, the 
report of which reflects that the examiner, a family nurse 
practitioner, stated that she had reviewed the claims file 
completely with regard to a history of sarcoidosis and the 
question as to whether the veteran had symptoms of 
sarcoidosis during service.  During the examination, the 
veteran gave a history of experiencing shortness of breath 
and pain in his legs while in service.  The veteran stated 
that in 1980, he was diagnosed with sarcoidosis, and the 
examiner noted that service medical records showed that in 
1972 that the veteran developed some weakness and aching in 
his quadriceps muscle following a period of flu-like 
syndrome.  According to the examiner, all testing results 
were within normal limits and showed no abnormalities.

Physical examination showed that the veteran's lungs were 
clear to auscultation and that his diaphragmatic excursion 
was within normal limits.  The veteran's oxygen saturation 
was 98 percent.  The examiner indicated that in reviewing the 
veteran's symptoms, she could not find any multi-system 
abnormalities that were consistent with sarcoidosis.  It was 
the examiner's opinion that, from the review of the veteran's 
symptoms and a review of the records, the veteran's 
sarcoidosis was a development after his discharge from the 
military.  The relevant diagnosis listed as a past history of 
sarcoidosis, which was resolved.  A pulmonary function test 
conducted in February 1997 revealed a severe gas exchange 
defect, mild restrictive disorder, suggestive of 
interstitial/fibrotic lung disease.  

A VA examination was accomplished in March 1999, the report 
of which reflects that the veteran complained of shortness of 
breath and dyspnea on exertion, and gave a history of being 
diagnosed with sarcoidosis by open lung biopsy in 1976.  The 
veteran related that at that time he was not placed on 
medication, nor was he presently taking medication.  The 
examiner noted that the veteran's records were not available 
to review.  

Examination of the chest revealed decreased air entry in the 
lower lobes and a few rhonchi on auscultation.  
Cardiovascular examination was benign.  A chest X-ray taken 
showed diffuse, moderate, fine, parenchymal infiltrates, 
compatible with fibrosis, with no effusion or pneumothorax.  
A pulmonary function test showed normal spirometry with 
hyperinflation, and when compared with the prior test, showed 
significant worsening.  As a result of this examination, the 
veteran was diagnosed with pulmonary sarcoidosis and chronic 
obstructive pulmonary disease.   

In an addendum to this examination, dated in August 1999, a 
VA examiner (a different medical doctor than the one who 
conducted the March 1999 examination) noted that she reviewed 
the claims folder, and opined that although chest 
radiographic abnormalities existed they have not affected 
lung mechanics.  This examiner further indicated that there 
was no known cause for sarcoidosis, and as such, she could 
not ascribe the veteran's pulmonary disorder to his military 
service.  Finally, she pointed out that at that time there 
was no pulmonary impairment documented.  

In another addendum, dated in November 1999, a certified 
physician's assistant, who also reviewed the record, 
indicated that the veteran was diagnosed with sarcoidosis in 
1980, and related that the veteran's complaints of leg pain 
and weight loss in service are not among the known 
manifestations of pulmonary sarcoidosis, and that it was 
unlikely that these were early symptoms of the sarcoidosis.  
Further, the examiner indicated that given that chest X-rays 
before and just after separation were negative, it was also 
unlikely that the veteran's shortness of breath on separation 
was an early manifestation sarcoidosis; and that it was 
unlikely that the veteran had a lung disorder related to 
service.  The addendum indicates that the report was reviewed 
and approved by an examining physician.  

Finally, another VA examination was accomplished in September 
2000, conducted by the examiner who signed the August 1999 
addendum.  The report of this examination reveals that the 
veteran complained of "sarcoidosis," relating that he 
developed shortness of breath while in service which was 
associated with exercising and walking.  The veteran noted 
that he was currently dyspneic on exertion, including when 
climbing stairs and carrying something heavy.  He related 
that in service he developed a flu-like illness associated 
with fever and sweats, was hospitalized and that 
"something" in his blood was found.  He noted that he 
underwent a thigh biopsy.  

The examiner indicated that a review of the claims folder 
indicated that the veteran was diagnosed with sarcoidosis in 
the early to mid 1980s.  The examiner noted that a chest 
radiograph in 1973 was negative without evidence of hilar 
adenopathy or interstitial lung disease.  Examination of the 
chest revealed that on percussion, the diaphragms descend 4 
centimeters bilaterally, and that the lung fields were clear 
to auscultation bilaterally, with good air entry.  A chest X-
ray taken in July 2000 and reviewed by the examiner revealed 
bilateral hilar adenopathy, with chronic bilateral 
interstitial fibrosis, more apically to the base and possibly 
some vascular congestion.  A pulmonary function test dated in 
March 1999 (also reviewed by the examiner) was essentially 
normal.  

As a result of this examination, the veteran was diagnosed 
with pulmonary sarcoidosis, but without evidence on chest 
radiograph a year after service.  The examiner opined that 
although the veteran indeed suffered from pulmonary 
sarcoidosis, there was no evidence of the disorder at the 
time he entered and was discharged from service.  

Again, the veteran and his representative contend that the 
veteran suffers from sarcoidosis as a result of his active 
service.  They essentially maintain that the leg weakness and 
pain, and shortness of breath, experienced in service were 
the early manifestations of sarcoidosis.  However, the Board 
concludes that, following review of the entire record, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for sarcoidosis.  

The Board has considered Dr. Rockaway's August 1990 
statement, which appears, albeit in a confusing manner, to 
relate the veteran's sarcoidosis to service (Dr. Rockaway 
essentially stated that the inservice symptoms noted strongly 
suggest that they were from the same disease that he 
presented with while in the service).  However, it is 
apparent that he did not review the veteran's record, and 
that part of his statement was based on a history given by 
the veteran and not substantiated by the record.  
Specifically, evidence to the effect that the veteran was 
diagnosed with sarcoidosis subsequent to service and that 
physicians told him that he had the disease "for years" is 
not substantiated by the record, yet was noted by Dr. 
Rockaway.  

However, VA medical examiner who examined the veteran in 
September 2000, authored the August 1999 addendum, and 
reviewed the entire claims folder (on both occasions), was 
essentially of the opinion that the symptomatology documented 
in the service medical records - leg pain, weight loss, and 
shortness of breath - were unrelated to the veteran's 
sarcoidosis, diagnosed, at the earliest, in 1980, but 
certainly not within a year of service.  As well, the VA 
certified physician's assistant who also reviewed the record 
in November 1999 found it unlikely that the veteran's 
sarcoidosis was related to service (again, the addendum 
indicates that the report was reviewed and approved by an 
examining physician).    

The Board has assigned greater probative weight to the VA 
examiners' opinions than Dr. Rockaway's "opinion," given, 
again, that a thorough review of the claims folder was 
conducted in conjunction with their examinations and 
opinions, and detailed reasons were provided for their 
opinions.  On the other hand, it appears that Dr. Rockaway's 
examination of the veteran was cursory in nature (it is noted 
that he also expressed opinions with respect to the veteran's 
psychiatric disability, and findings with respect to both 
disabilities were discussed on and off in the statement), and 
his opinion was based in part by a history provided by the 
veteran.  In fact, there is no indication the Dr. Rockaway 
reviewed the veteran's other medical records to include, 
significantly, his service medical records or VA medical 
records.

The preponderance of the evidence is against the claim that 
the veteran suffers from sarcoidosis that is related in any 
way to his active duty service, or that sarcoidosis became 
manifest to a compensable degree within a year (or for that 
matter, as of yet) of his separation from service.  As such, 
the legal criteria for service connection for this disability 
have not been met.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and service connection for sarcoidosis must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sarcoidosis is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

